100 N.Y.2d 637 (2003)
In the Matter of OSWEGO COUNTY SUPPORT COLLECTION UNIT, On Behalf of JENNIFER LITTLE, Respondent,
v.
BRIAN M. RICHARDS, Appellant.
Court of Appeals of the State of New York.
Submitted June 23, 2003.
Decided October 30, 2003.
*638 Motion for leave to appeal denied. The Court of Appeals restates the rule that denial of a motion for leave to appeal is not equivalent to an affirmance and has no precedential value (see e.g. Matter of Marchant v Mead-Morrison Mfg. Co., 252 NY 284, 297-298). Motions for a stay, a preference and poor person relief dismissed as academic.